Citation Nr: 0417911	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right inguinal hernia.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 8, 1960 to 
October 13, 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right inguinal hernia existed before entering 
service and was not aggravated by service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's right 
inguinal hernia.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2003); VAOPGCPREC 3-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100  et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in November 2002, which was 
clearly before the March 2003 rating decision.  This 
correspondence specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  The Board further notes that 
the November 2003 Statement of the Case (SOC) included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Based on the foregoing, the Board finds 
that the veteran was notified and aware of what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that was 
relevant to the claim.  Therefore, there is no further duty 
to notify.  

Regarding the duty to assist, the Board notes that the RO 
requested records from all medical care providers identified 
by the veteran, as documented by correspondence dated in 
December 2002 and February 2003.  Further, the veteran has 
had the opportunity to present evidence and argument in 
support of his claim, and he specifically indicated that he 
did not want a hearing before the Board in conjunction with 
his appeal.  Moreover, for the reasons stated below, the 
Board finds that the evidence clearly and unmistakably 
demonstrates that his right inguinal hernia pre-existed 
service and was not aggravated therein.  Accordingly, no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that no hernia was noted on his July 1960 enlistment 
examination, nor was there any indication of such a condition 
on the concurrent Report of Medical History.  Further, the 
enlistment examination found him qualified for military 
service.  Similarly, records from his September 1960 
induction date stated that he was examined and found to be 
physically qualified for enlistment.  The only defect noted 
was myopia.

The service medical records further reflect that 4 days after 
his September 1960 induction, the veteran was undergoing 
initial physical examination during Recruit processing when 
it was noted that a bulge was present in the right inguinal 
region.  On palpation the bulge was found to be a hernia 
extending into the scrotum.  Moreover, the veteran was quoted 
as saying that he had had this condition "as long as I can 
remember," but had never been hospitalized or treated for 
it.  Additionally, it was noted that there was no mention of 
this condition on the Report of Medical History made at the 
time of enlistment.  An intradepartmental consultation 
conducted later in September 1960 confirmed the findings, and 
it was recommended that the veteran appear before a Board of 
Medical Survey.  This body ultimately concluded that the 
veteran did not meet the minimum standards for enlistment or 
induction due to his right inguinal hernia, and that the 
disability was not considered to be the proximate result of 
performance of active duty involving basic pay as defined by 
law.

In an October 1960 statement, the veteran acknowledged that 
it had been fully explained to him that the Board of Medical 
Survey found that he was suffering from a physical 
disability, namely hernia, inguinal, indirect, right, which 
existed prior to enlistment, and which the Board considered 
as not incurred in or aggravated by service.  Moreover, the 
veteran stated that he did not demand a hearing before a 
Physical Evaluation Board, and requested that he be 
administratively discharged from military service as soon as 
possible.  He also acknowledged that he understood that he 
was not required, and was under no obligation, to give this 
certificate, and certified that he gave the certificate 
voluntarily.

The veteran's DD Form 214 stated, in part, that he was 
discharged due to a physical disability existing prior to 
entry on active duty as established by a Medical Survey 
Board, and that he had made application for discharge by 
reason of physical disability.

Private medical records dated in June 1977 reflect that the 
veteran underwent surgery for repair of incarcerated right 
scrotal hernia and resection of incarcerated omentum.  With 
respect to the history of this disability, it was noted that 
the veteran reported he had been aware of his right inguinal 
hernia for at least 18 years, but that he had been reluctant 
to have any repair done.

In his various statements, the veteran has contended, in 
essence, that his right inguinal hernia was aggravated during 
active service.  He has emphasized that no such disability 
was found on his enlistment examination, and that he was 
found qualified for active service.  Further, he has asserted 
that the hernia was not found on physical examinations 
conducted prior to his enlistment in the military.  
Therefore, he contends that if his hernia did pre-exist his 
induction into active service, then it was clearly aggravated 
therein by virtue of the fact that it was not discovered 
until after his induction.  In addition, he has criticized 
the military for not repairing his hernia, and requiring him 
to have it repaired on his own.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

In determining whether the presumption of soundness applies 
and, if so, whether it has been successfully rebutted, the 
opinion of the General Counsel left intact the remaining 
provisions of 38 C.F.R. § 3.304(b) pertaining to that issue.  
According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  Determinations regarding the 
pre-existence of a disability should be based on medical 
judgment derived from accepted medical principles, and the 
clinical factors pertinent to the basic character, origin, 
and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

According to the statute, a pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  Identical language is included in 
38 C.F.R. § 3.306(a), the regulation implementing section 
1153 of the statute.  In VAOPGCPREC 3-03 the General Counsel 
also determined, however, that section 1153 of the statute, 
and section 3.306 of the regulation, are not applicable in 
determining whether the presumption of soundness under 
38 U.S.C.A. § 1111 has been rebutted:  "The requirement of 
an increase in disability in 38 C.F.R. § 3.306(b) applies 
only to determinations concerning the presumption of 
aggravation under 38 U.S.C. § 1153 and does not apply to 
determinations concerning the presumption of sound condition 
under 38 U.S.C. § 1111."  VAOPGCPREC 3-03, page 11.  

Although the General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306 does not apply in determining whether 
the presumption of soundness has been rebutted, the statute 
and regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined in the dictionary as "to 
make worse."  WEBSTER'S NEW RIVERSIDE UNIVERSITY DICTIONARY 
86 (2nd Ed. 1984).  In determining whether the presumption of 
soundness has been rebutted the Board will, therefore, 
consider whether the veteran's right inguinal hernia was 
"made worse" by his military service.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a grant of service connection for 
his right inguinal hernia.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, while he is competent as a lay person to 
describe his visible symptomatology, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  

The Board acknowledges that the veteran's right inguinal 
hernia was not noted on his July 1960 enlistment examination, 
nor apparently on a subsequent examination conducted on the 
date of his September 1960 induction.  Accordingly, he must 
be presumed to have been in sound condition at the time of 
his entry into active service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b); see also VAOPGCPREC 3-03.  Nevertheless, 
for the reasons stated below, the Board finds that the record 
clearly and unmistakably demonstrates that the right inguinal 
hernia did pre-exist service and was not aggravated therein.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  

The Court has held that in determining whether a disorder 
pre-existed service all medically accepted evidence can be 
considered, including a recorded medical history and a 
medical opinion acquired several years after service.  
Harris, 11 Vet. App. at 456.

Here, the veteran's right inguinal hernia was discovered 
within 4 days of his induction into service.  Further, the 
veteran himself reported at that time that he had had the 
condition for "as long as I can remember."  More 
importantly, the findings of the Board of Medical Survey 
constitute the only competent medical evidence of record 
regarding whether this disability pre-existed service and/or 
was aggravated therein.  As detailed above, they determined 
that it existed prior to his entry into service and was not 
aggravated therein.  In making this determination, the Board 
of Medical Survey had the benefit of the veteran's 
contemporaneous statements regarding the nature of this 
disability, as well as the contemporaneous medical findings.  
Additionally, no competent medical evidence is of record 
which disputes these findings.  Further, the Board notes that 
the service medical records are devoid of complaints of pain 
or discomfort related to the inguinal hernia; rather, the 
hernia was noted during an examination during Recruit 
processing and he was referred to the Medical Department.  
The Board also notes that the veteran did not have surgery to 
repair the hernia until almost 17 years after his separation 
from service, and there is no competent medical evidence of 
treatment for the disability in the interim period.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (the absence of evidence of complaint or 
treatment for the claimed disorder for several years 
following separation from service is evidence that the 
disorder was not aggravated by service).

In summary, the veteran's right inguinal hernia was noted 
within only 4 days of his induction into service, he 
indicated at that time that it was a pre-existing condition, 
the contemporaneous Board of Medical Survey found it to have 
existed prior to his entry into service and was not 
aggravated therein, there is no medical evidence of treatment 
for this disability until many years after his separation 
from service, and there is no competent medical evidence to 
support a finding that the condition was incurred in or 
aggravated by service.  Consequently, the Board concludes 
that the record clearly and unmistakably demonstrates that 
the right inguinal hernia did pre-exist service and was not 
aggravated therein.  Therefore, the preponderance of the 
evidence is against the veteran's claim of service connection 
for his right inguinal hernia, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for right inguinal hernia 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



